Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s pre-appeal brief of claims 1 and 3-10 filed on November 07th, 2022 has been entered and considered. PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. Claims 1 and 3-10 are pending.
Action on merits of claims 1 and 3-10 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2019/0081048, hereinafter as Feng ‘048) in view of Balseanu (US 2009/0263972, hereinafter as Bals ‘972).
Regarding Claim 1, Feng ‘048 teaches an integrated device, comprising: 
a transistor gate (Fig. 3, (GS); [0009]) over a semiconductor base (10); 
sidewall spacers (SP1; [0010]) along sidewalls of the transistor gate; the sidewall spacers comprising a first region (S1) of SiN (see para. [0016]) along the transistor gate and comprising a second region (S2) may be formed of different material (such as silicon oxide, but not limited thereto) (see para. [0010]), the second region being spaced from the transistor gate by the first region;
source/drain regions (52; [0010]) within the semiconductor base and operatively proximate the first transistor gate.  
Thus, Feng ‘048 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a SiBNO material, where the chemical formula lists primary constituents rather than a specific stoichiometry”.
Bals ‘972 teaches a SiBNO material (see para. [0083] and [0092]) for spacer application. Examiner considers the SiBN material of the spacers converting to SiBNO by using thermal/plasma treatment methods (see para. [0092]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Feng ‘048 by having SiBNO material for spacer applications as taught by Bals ‘972, because it improves the performance characteristic (e.g. protecting the gate stack from physical degradation during subsequent processing steps, and providing an oxygen and moisture barrier to protect the gate metal (see para. [0006]) and/or improving the breakdown voltage/leakage current etc…) of the transistor device (see para. [0083]-[0084]) as suggested by Bals ‘972.

Regarding Claim 10, Feng ‘048 in view of Bals ‘972 teaches LDD regions (140; [0023]) within the semiconductor base (103) and under the sidewall spacers (126).

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Feng ‘048 modified by Bals ‘972 as applied to claim 1 above, further in view of Huh (US 2009/0017640, hereinafter as Huh ‘640).
Regarding Claim 3, Feng ‘048 teaches the sidewall spacers comprise SiN (Fig. 3, (S1); [0016]) and S2 layer (other material) between dielectric layer (61, formed of suitable insulation material; [0012]) and the transistor gate.
Bals ‘972 teaches the sidewall spacers comprise SiN (Fig. 2E, (227); [0029]) and SiBN (226; [0083]) between the boron-containing material (232; [0032]) and the transistor gate.
Thus, Feng ‘048 in view Bals ‘972 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the SiBNO and the transistor gate, where the chemical formulas list primary constituents rather than specific stoichiometries”.  
Huh ‘640 teaches boron-containing material is SiBNO (e.g. SiBN with oxidation plasma post treatment; [0034], [0035] and [0053]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Feng ‘048 and Bals ‘972 by having SiBNO material in order to improve device performance (see para. [0007]-[0008].
Thus, Feng ‘048, Bals ‘972 and Huh ‘640 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the chemical formula lists primary constituents rather than a specific stoichiometry”.
However, it has been held to be within the general skill of a worker in the art to have the chemical formula lists primary constituents rather than a specific stoichiometry on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the chemical formula lists primary constituents rather than a specific stoichiometry in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.

Regarding Claim 4, Feng ‘048 in view of Bals ‘972 and Huh ‘640 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the SiBN comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent”.  
However, it has been held to be within the general skill of a worker in the art to have the SiBN comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the SiBN comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.

Regarding Claim 5, Feng ‘048 in view of Bals ‘972 and Huh ‘640 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the SiBNO comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent”.  
However, it has been held to be within the general skill of a worker in the art to have the SiBNO comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the SiBNO comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.

Regarding Claim 6, Feng ‘048 in view of Bals ‘972 and Huh ‘640 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the SiBNO and SiBN comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent”.  
However, it has been held to be within the general skill of a worker in the art to have the SiBNO and SiBN comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the SiBNO and SiBN comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.

Regarding Claim 7, Feng ‘048 in view of Bals ‘972 teaches the SiN (227; [0029]) is between the SiBN (226; [0083]) and the boron-containing material (232; [0032])
 Huh ‘640 teaches boron-containing material is SiBNO (e.g. SiBN with oxidation plasma post treatment; [0034], [0035] and [0053]).

Regarding Claim 8, Feng ‘048 in view of Bals ‘972 teaches the SiN (226) is thinner than the SiBN (227) and the boron-containing material (232).  
Huh ‘640 teaches boron-containing material is SiBNO (e.g. SiBN with oxidation plasma post treatment; [0034], [0035] and [0053]).
Furthermore, it has been held to be within the general skill of a worker in the art to have the SiN (226) is thinner than the SiBN (227) and the SiBNO on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 9, Feng ‘048 in view of Bals ‘972 teaches the SiN (227; [0029]) is between the SiBN (226; [0083]) and the boron-containing material (232; [0032])
 Huh ‘640 teaches boron-containing material is SiBNO (e.g. SiBN with oxidation plasma post treatment; [0034], [0035] and [0053]).
Thus, Feng ‘048, Bals ‘972 and Huh ‘640 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a first layer of SiN along the sidewalls of transistor gate; a layer of SiBN over the first layer of SiN; a second layer of SiN over the layer of SiBN; and a layer of SiBNO over the second layer of SiN; and wherein the chemical formulas list primary constituents rather than specific stoichiometries”.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have SiN spacer layer that can be arranged in any order, thus a first layer of SiN along the sidewalls of transistor gate; a layer of SiBN over the first layer of SiN; a second layer of SiN over the layer of SiBN; and a layer of SiBNO over the second layer of SiN involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have a first layer of SiN along the sidewalls of transistor gate; a layer of SiBN over the first layer of SiN; a second layer of SiN over the layer of SiBN; and a layer of SiBNO over the second layer of SiN; in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.
Furthermore, it has been held to be within the general skill of a worker in the art to have the chemical formula lists primary constituents rather than a specific stoichiometry on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the chemical formula lists primary constituents rather than a specific stoichiometry in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.

Response to Arguments
5.	Applicant's arguments filed October 17, 2022 and November 7, 2022 have been fully considered but they are not persuasive.  New office action is to clear up minor errors in the previous write up.
6.	Applicant's argument that the only motivation provided by the references for use of SIBN is for aide in etching an OUTER layer of SiN which requires the SIBN to be along the gate and the SiN to be on an opposing and the combination of Feng and Balseanu fails to suggest the recited configuration and fails to provide motivation for such configuration. Examiner respectfully disagrees with Applicant’s arguments, because Feng ‘048 teaches the material of the first spacer S1 is silicon nitride, and the material of the second spacer S2 may be silicon oxide, but not limited thereto (see para. [0010]). 
Further Bals ‘972 modified Feng '048 by using a SIBNO material for spacer application (see para. [0083] and [0092]. Thus, by combining Feng ‘048 and Bals ‘972 reference, the limitation: “a first region of SiN along the transistor gate and comprising a second region of SiBNO” is met. 
Examiner notes that claim 1 is device claim, thus the Applicant's arguments: “the only motivation provided by the references for use of SIBN is for aide in etching an OUTER layer of SiN which requires the SIBN to be along the gate and the SiN to be on an opposing side...” and “the present specification indicates distinct advantage of the presence of the SiN between the SIBNO and the gate to protect the gate during subsequent processing” are irrelevant. Thus, all the limitations of independent claim 1 are met by Feng ‘048 and Bals ‘972 references. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Lee et al. (US 2019/0189632 A1)
Hwang et al. (US 2018/0358376 A1)
Bao et al. (US 2016/0163603 A1)
Nagai (US 2015/0380504 A1)
Kim et al. (US 2013/0065386 A1)

8.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829